Citation Nr: 9920419	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hearing loss.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
hearing loss.  

In April 1999, the veteran testified at a Travel Board 
hearing before the undersigned member of the Board.


REMAND

In May 1999, after the Travel Board hearing,  the veteran 
submitted a letter written by Allan Khoury, M.D., linking the 
veteran's hearing loss to service.  The letter was received 
at the RO in June and at the Board in July.  The letter, 
which has not been reviewed by the RO, serves to well ground 
the veteran's claim within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he is found to have 
presented a claim which is plausible.  Having received a well 
grounded claim, the VA has a duty to assist the veteran in 
its development.  See 38 U.S.C.A. § 5107(b).  This duty has 
not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

The veteran contends that he is entitled to service 
connection for hearing loss due to acoustic trauma even 
though his separation examination in September 1957 reflects 
whisper voice test as 15/15 in both ears and no evidence of 
hearing loss while in service.  During his Travel Board 
hearing in April 1999, the veteran testified that after 
weapons training, which included basic training and 
requalification, he could not hear for days.  The veteran 
testified that while a professor at Ball State University in 
1965 or 1966 he underwent audiometric testing which found 
high frequency hearing loss and received an opinion linking 
the hearing loss to service.  The veteran also indicated that 
he had been seen by several physicians at Kaiser Permanente 
and they diagnosed hearing loss.  In the letter dated May 
1999,  Dr.  Khoury indicated that he had reviewed the 
veteran's file and hearing loss was first mentioned on a 
physical examination in 1982 and it was noted that the 
hearing loss was connected to military service.  The record 
further indicated that in 1989 the veteran was referred to an 
ENT specialist Kenneth Alperin, M.D. who thought the veteran 
had a sensorineural hearing loss.  From this information, Dr. 
Khoury found the veteran's hearing loss to be longstanding.  
Dr. Khoury did not provide the medical records to the 
veteran.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to fulfill the duty to 
assist, and to afford due process of law, it is the opinion 
of the Board that further development in this case is 
warranted.  Accordingly, the case is REMANDED for the 
following action:

1.  After securing the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all pertinent medical records 
of the audiometric testing by Ball State 
University while the veteran was a 
professor during 1965 and 1966, and 
medical records from Kaiser Permanente 
pertaining to any hearing loss sustained 
by the veteran.

2.  If the search for any of these 
records results in a negative response, 
or if the veteran fails to respond to the 
RO's request for authorization, the 
record should refect such, including why 
the records could not be obtained.

3.  After the above records have been 
obtained or it is clear that any 
additional records cannot be obtained,  
the veteran should be afforded a VA 
audiology examination to determine the 
nature,  severity, and diagnosis 
referable to hearing loss.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is to 
review all pertinent records in the 
veteran's claims file and offer an 
opinion whether it is at least as likely 
as not that the veteran's hearing loss is 
related to acoustic trauma the veteran 
asserts occurred during his active 
military service.  The complete rationale 
on which any opinion is based should be 
provided.  Copies of all pertinent 
records in the veteran's claims file must 
be made available to the examiner for a 
complete study of the case prior to, and 
during, the evaluation.

4.  All of the evidence, including the 
the May 1999 letter from Allan Khoury, 
M.D.,  should be reviewed by the RO prior 
to readjudicating the veteran's claim.

5.  After completion of the above 
development, the RO should readjudicate 
the claim based on the additional medical 
information.  If the determination 
remains adverse to the veteran, then the 
veteran should be provided with a 
supplemental statement of the case, and 
be afforded the appropriate time in which 
to respond before the record is returned 
to the Board for further adjudication.

The purpose of this REMAND is to obtain additional 
information and to afford the veteran sufficient 
consideration on his appeal.  The veteran is free to submit 
any additional evidence in connection with the current 
appeal.  However, he is not required to act until otherwise 
notified.





___________________________
	BRUCE KANNEE
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










